El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Domingo González Martínez compró e inscribió cierto in-mueble estando casado con Laura Antonia Vélez. Se divorció de su esposa en 1937. En 1942 González y su anterior esposa otorgaron una escritura de venta de la finca. Al serle pre-sentada para inscripción la escritura, el registrador la ins-cribió, pero hizo constar en la nota de inscripción que la misma se practicaba sujeta a las contingencias de la liqui-dación de la sociedad de gananciales.
Exactamente la misma cuestión envuelta en el presente recurso fue resuelta en favor del Registrador en Pérez v. Registrador, 62 D.P.R. 789, resuelto el 13 de enero de 1944.

Por las razones expuestas en la opinión emitida en dicho caso, la nota del Registrador será confirmada.